Name: Commission Regulation (EEC) No 1777/82 of 1 July 1982 on arrangements for imports into the United Kingdom and Ireland of certain textile products (categories 13 and 26) originating in Singapornd
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/ 12 Official Journal of the European Communities 6 . 7 . 82 COMMISSION REGULATION (EEC) No 1777/82 of 1 July 1982 on arrangements for imports into the United Kingdom and Ireland of certain textile products (categories 13 and 26) originating in Singapore whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 661 /82 (2), and in particular Articles 11 and 15 thereof, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom and Ireland of the categories of products originating in Singapore specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of products of categories 13 and 26, and into Ireland of products of category 26, originating in Singapore , have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Singapore was notified of a request for consultations on 17 February and 25 March 1982 ; 1 . Products as referred to in Article 1 , shipped from Singapore to the United Kingdom and Ireland between 1 January 1982 and the date of entry into force of Regulation (EEC) No 785/82 or of this Regu ­ lation respectively, which have not yet been released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period . 2 . Imports of products (category 13) shipped from Singapore to the United Kingdom after the entry into force of Regulation (EEC) No 785/82 shall continue to be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Singapore on or after 1 January 1982 and released for free circulation shall be set off against the quantitative limit established for the period 1 January to 31 December 1982. Whereas, following consultations held on 9 March 1982, the product (category 13) was already subject to a provisional quantitative limit in accordance with Regulation (EEC) No 785/82 (3) ; Whereas, following consultations held on 11 and 14 June 1982, it waas agreed to make the products in question (categories 13 and 26) subject to quantitative limits for the period 1 January to 31 December 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Article 3Whereas the products in question exported from Singapore between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for the period 1 January to 31 December 1982 ; 1 . This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. 2 . Regulation (EEC) No 785/82 no longer applies . (&gt;) OJ No L 365, 27 . 12 . 1978 , p . 1 . (J) OJ No L 82, 29 . 3 . 1982, p . 1 . (3 OJ No L 89 , 3 . 4 . 1982, p . 20 . 6. 7. 82 Official Journal of the European Communities No L 197/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1982. For the Commission Lorenzo NATALI Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description Member States Units Quantitative limits from 1 January to 31 December 1982 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's , girls ' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres UK 1 000 pieces 1 550 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles , knitted or crocheted, not Ã ¨lastic or rubberized : A. Outer garments and clothing accesso ­ ries : II. Other Women's, girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man-made textile fibres IRL UK 1 000 pieces 20 550 ( · ) (') Exceptionally, an additional quantity of 150 000 pieces has been agreed for the year 1982 (category 26/UK).